Filed 5/5/16




       IN THE SUPREME COURT OF CALIFORNIA


CATHERINE FLORES,                    )
                                     )
           Plaintiff and Appellant,  )
                                     )                             S209836
           v.                        )
                                     )                       Ct.App. 2/3 B235409
PRESBYTERIAN INTERCOMMUNITY )
HOSPITAL,                            )
                                     )                       Los Angeles County
           Defendant and Respondent. )                     Super. Ct. No. VC058225
____________________________________)


        A personal injury action generally must be filed within two years of the
date on which the challenged act or omission occurred. (Code Civ. Proc., § 335.1
(section 335.1).) A special statute of limitations applies, however, to actions “for
injury or death against a health care provider based upon such person’s alleged
professional negligence.” (Code Civ. Proc., § 340.5 (section 340.5).) Unlike most
other personal injury actions, professional negligence actions against health care
providers must be brought within “three years after the date of injury or one year
after the plaintiff discovers, or through the use of reasonable diligence should have
discovered, the injury, whichever occurs first.” (Ibid.)
        Plaintiff in this case is a hospital patient who was injured when one of the
rails on her hospital bed collapsed. The rail had been raised according to doctor’s
orders following a medical assessment of her condition. Plaintiff sued the
hospital, claiming that it negligently failed to inspect and maintain the equipment.
The question presented is whether her claim is governed by the special limitations


                                           1
period in section 340.5 or instead by the usual two-year statute of limitations for
personal injury actions. Because plaintiff’s injury resulted from alleged
negligence in the use and maintenance of equipment needed to implement the
doctor’s order concerning her medical treatment, we conclude that plaintiff’s
claim sounds in professional, rather than ordinary, negligence. Therefore, as the
trial court correctly ruled, the action is governed by the special limitations period
in section 340.5 rather than the two-year statute of limitations under section 335.1.
                                          I.
       On March 5, 2009, plaintiff Catherine Flores, a patient at defendant
Presbyterian Intercommunity Hospital (PIH Health) in Whittier, was attempting to
get up from her hospital bed when the latch on the bedrail failed and the rail
collapsed, causing her to fall to the floor. Just under two years later, on March 2,
2011, she filed suit against PIH Health, stating causes of action for general
negligence and premises liability. She alleged that defendant had “failed to use
reasonable care in maintaining [its] premises,” “failed to take reasonable
precautions to discover and make safe a dangerous condition on the premises,”
and “failed to give Plaintiff a reasonable and adequate warning of a dangerous
condition so Plaintiff could have avoided foreseeable harm.” Flores claimed she
suffered injury as a result.
       PIH Health demurred to the complaint. It argued that the complaint was
governed by section 340.5’s statute of limitations for suits alleging professional
negligence, that Flores had discovered the injury when she fell out of her hospital
bed, and that the complaint was untimely because it was filed more than one year
thereafter. In her briefs and argument in opposition to the demurrer, Flores
disputed that her claim arose from professional negligence. She acknowledged
that a doctor had made a “medical decision” to order that the rails on her bed be
raised, following a “medical assessment” of her condition. But, she argued, “the

                                          2
rendition of professional services ended when Defendant medically assessed
Plaintiff’s condition and medically determined to raise the sidewalls on her bed.”
PIH Health’s alleged negligent conduct, she argued, was therefore “clearly
ordinary, and not professional, negligence,” and was therefore subject to the
ordinary two-year limitations period for personal injury actions (§ 335.1). The
trial court agreed with PIH Health, sustained the demurrer without leave to amend,
and dismissed the lawsuit. Flores appealed.
       The Court of Appeal reversed, ordering the trial court to reinstate the
complaint. The Court of Appeal held that PIH Health’s alleged failure to use
reasonable care in maintaining its premises and its alleged failure to take
reasonable precautions to make a dangerous condition safe “sounds in ordinary
negligence because the negligence did not occur in the rendering of professional
services.”
       We granted PIH Health’s petition for review.
                                         II.
                                         A.
       For most of the 20th century, medical malpractice claims were subject to
the same one-year limitations period that applied to other personal injury claims.
(See Code Civ. Proc., former § 340, subd. (3), added by Stats. 1905, ch. 258, § 2,
p. 232; Neel v. Magana, Olney, Levy, Cathcart & Gelfand (1971) 6 Cal.3d 176,
181 (Neel); Gopaul v. Herrick Memorial Hosp. (1974) 38 Cal.App.3d 1002, 1005
(Gopaul).) But courts had held that in professional malpractice cases, unlike in
ordinary personal injury actions, the limitations period did not begin to run “until
the plaintiff discovered his injury, or through the use of reasonable diligence,
should have discovered it.” (Stafford v. Shultz (1954) 42 Cal.2d 767, 776; see
Sanchez v. South Hoover Hospital (1976) 18 Cal.3d 93, 96-97; Huysman v. Kirsch
(1936) 6 Cal.2d 302.)

                                          3
       In 1970, the Legislature codified this delayed discovery rule in former
section 340.5, which then applied to any action against specified medical
professionals, or hospitals employing such professionals, “based upon such
person’s alleged professional negligence . . . or for error or omission in such
person’s practice.” (§ 340.5, as added by Stats. 1970, ch. 360, § 1, p. 772.) In
such cases, the Legislature provided that the statute of limitations was one year
from the date on which the plaintiff discovered or should have discovered the
injury, but was subject to an outer limit of four years after the date of injury.
(Ibid.) The new law was intended “to retain the substance of the common law
discovery rule, while modifying its ‘open-ended’ operation.” (Sanchez v. South
Hoover Hospital, supra, 18 Cal.3d at p. 98.)
       Five years later, the Legislature amended section 340.5 to its present
version as part of the Medical Injury Compensation Reform Act (MICRA)
(Stats. 1975, 2d Ex. Sess. 1975-1976, chs. 1, 2, pp. 3949-4007), a wide-ranging
statutory scheme designed to reduce the cost of medical malpractice insurance “by
limiting the amount and timing of recovery in cases of professional negligence”
(Western Steamship Lines, Inc. v. San Pedro Peninsula Hospital (1994) 8 Cal.4th
100, 111; see Stats. 1975, 2d Ex. Sess. 1975-1976, ch. 2, § 12.5, p. 4007 [preamble
to MICRA]). MICRA amended section 340.5 to shorten the outer limitations
period from four years to three. It expanded the coverage of the provision to
include not only actions against medical professionals and hospitals “as . . .
employer[s]” of such persons (Code Civ. Proc., former § 340.5), but also actions
against “ ‘[h]ealth care provider[s],’ ” generally, which it defined to include any
licensed “clinic, health dispensary, or health facility” (§ 340.5, subd. (1)). Finally,
and as particularly relevant here, it amended the description of covered claims,
stating that the special limitations period applies to “an action for injury or death
against a health care provider based upon such person’s alleged professional

                                           4
negligence.” (§ 340.5.) MICRA also supplied, for the first time, a definition of
the term “professional negligence”: “a negligent act or omission to act by a health
care provider in the rendering of professional services, which act or omission is
the proximate cause of a personal injury or wrongful death, provided that such
services are within the scope of services for which the provider is licensed and
which are not within any restriction imposed by the licensing agency or licensed
hospital.” (§ 340.5, subd. (2).)1
       For many years after MICRA’s enactment, its special limitations provisions
were relevant only in cases involving delayed discovery; in all other cases, the
one-year statute of limitations corresponded to the usual one-year statute of
limitations for personal injury actions. In 2002, however, the Legislature enacted
section 335.1, which established a two-year limitations period for most tort actions
alleging personal injury or death.2 Because all parties agree that Flores was aware


1      An identical definition appears in several other provisions of MICRA:
Civil Code section 3333.1 (evidence of collateral source payments allowed and
subrogation by a collateral source precluded in professional negligence actions);
Civil Code section 3333.2 (noneconomic damages in professional negligence
actions capped at $250,000); Code of Civil Procedure section 364 (plaintiffs in
professional negligence actions must give 90-day notice of intent to sue); Code of
Civil Procedure section 667.7 (judges in professional negligence actions
authorized to provide for periodic payments of future damages); and Business and
Professions Code section 6146 (limiting contingent fees in professional negligence
actions). We have said that, “[t]o ensure that the legislative intent underlying
MICRA is implemented, . . . the scope of conduct afforded protection under
MICRA provisions (actions ‘based on professional negligence’) must be
determined after consideration of the purpose underlying each of the individual
statutes.” (Central Pathology Service Medical Clinic, Inc. v. Superior Court
(1992) 3 Cal.4th 181, 192.)

2      The legislative findings accompanying the enactment of section 335.1
indicate that the Legislature was particularly concerned that, under the previous
one-year statute of limitations, “residents of California who were victims of the
                                                         (Footnote continued on next page.)


                                         5
of her injury at the time it occurred, the question in this case is whether her claim
is subject to the two-year statute of limitations under section 335.1, in which case
her claim was timely, or the one-year statute of limitations under section 340.5, in
which case it was not.
                                           B.
        As our courts have long recognized, “the dividing line between ‘ordinary
negligence’ and ‘professional malpractice’ may at times be difficult to place . . . .”
(Gopaul, supra, 38 Cal.App.3d at p. 1007.) Over time, the Courts of Appeal have
drawn the line differently in cases involving alleged negligence in the use or
maintenance of hospital equipment or premises.
        In Gopaul, the court considered the proper characterization of such a claim
under the law as it existed before the enactment of section 340.5. (See Gopaul,
supra, 38 Cal.App.3d at p. 1005, fn. *.) The plaintiff in Gopaul was a hospital
patient, later diagnosed with bronchial pneumonia, who fell from a gurney during
a coughing fit while left unattended. The specific question before the court was
whether the plaintiff was entitled to the benefit of the judge-made “discovery rule”
for cases of professional malpractice. The Gopaul court held that the rule did not
apply. The court explained that not every negligent act by a professional is an act
of professional negligence: “No reasonable person would suggest that
‘professional malpractice’ was the cause of injury to a patient from a collapsing


(Footnote continued from previous page.)

terrorist actions of September 11, 2001, must prematurely choose between
litigation and federal remedies, while residents of other states have more than
twice as long to pursue their remedies.” (Stats. 2002, ch. 448, § 1, subd. (c),
p. 2522.) The perhaps unintentional effect of the legislation was to create a longer
limitations period for ordinary negligence actions than for professional negligence
actions not involving delayed discovery of the injury.



                                           6
chair in a doctor’s office, or to a client from his attorney’s negligent driving en
route to the court house, or to a hospital patient from a chandelier falling onto his
bed.” (Gopaul, supra, 38 Cal.App.3d at p. 1006.) Rather, the court held,
professional malpractice occurs only when “the negligence occurred within the
scope of the ‘skill, prudence, and diligence commonly exercised by practitioners
of [the] profession.’ ” (Id. at p. 1007, quoting Neel, supra, 6 Cal.3d at p. 188.)
       After MICRA was enacted, the Court of Appeal in Murillo v. Good
Samaritan Hospital (1979) 99 Cal.App.3d 50 (Murillo) took a different approach.
In Murillo, the court considered the application of section 340.5, as amended by
MICRA, to a hospital patient’s claim that she fell from her hospital bed while
sedated after hospital employees negligently left the rails of her bed down during
the night. Relying on Gopaul, the hospital argued that the patient’s claim sounded
in ordinary negligence rather than professional negligence, and thus was not
subject to the delayed discovery rule of section 340.5. The Murillo court
disagreed. Under section 340.5, it reasoned, “the test is not whether the situation
calls for a high or a low level of skill, or whether a high or low level of skill was
actually employed, but rather the test is whether the negligent act occurred in the
rendering of services for which the health care provider is licensed.” (Murillo,
supra, 99 Cal.App.3d at p. 57.) The court explained that “the professional duty of
a hospital . . . is primarily to provide a safe environment within which diagnosis,
treatment, and recovery can be carried out. Thus if an unsafe condition of the
hospital’s premises causes injury to a patient, as a result of the hospital’s
negligence, there is a breach of the hospital’s duty qua hospital.” (Id. at pp. 56-
57.) Because the patient’s claim in that case involved the “hospital’s duties to
recognize the condition of patients under its care and to take appropriate measures
for their safety,” the court concluded the claim was “squarely one of professional
negligence.” (Id. at p. 56; see Bellamy v. Appellate Department (1996) 50

                                           7
Cal.App.4th 797, 806-808 (Bellamy) [applying the Murillo test and concluding
that section 340.5 applied to a patient’s claim that she was injured when hospital
employees negligently failed to set a brake on a rolling X-ray table or to hold the
table in place]; see also Flowers v. Torrance Memorial Hospital Medical Center
(1994) 8 Cal.4th 992, 999, 1002, fn. 6 [noting that Gopaul and Murillo reached
contrary results, but declining to decide which was correct].)
       Although the Court of Appeal in this case recited Murillo’s rule that the
governing test “ ‘is whether the negligent act occurred in the rendering of services
for which the health care provider is licensed’ ” (italics omitted), the court
disagreed with what it characterized as “Murillo’s dictum that a negligently
maintained, unsafe condition of a hospital’s premises which causes injury to a
patient falls within professional negligence.” The court emphasized that the
“critical inquiry is whether the negligence occurred in the rendering of
professional services.” The court concluded that “Flores’s complaint, which
alleged she was injured ‘when the bed rail collapsed causing plaintiff to fall to the
ground,’ sounds in ordinary negligence” because the inspection and maintenance
of hospital equipment and premises does not constitute “the rendering of
professional services.”
                                         III.
       As this case comes to us, the central point of dispute is whether negligence
in the use or maintenance of hospital equipment or premises qualifies as
professional negligence subject to the special statute of limitations in section
340.5. We begin, as in all cases of statutory interpretation, by examining the text
of the statute. The definition of “professional negligence” in section 340.5 has
four elements: (1) “a negligent act or omission to act by a health care provider in
the rendering of professional services,” (2) “which act or omission is the
proximate cause of injury or wrongful death,” (3) “provided that such services are

                                           8
within the scope of services for which the provider is licensed,” and (4) “which are
not within any restriction imposed by the licensing agency or licensed hospital.”
(§ 340.5, subd. (2).) The parties do not dispute that three of the four elements are
satisfied in this case. The controversy centers on the meaning of the first element,
whether the negligent act or omission occurred “in the rendering of professional
services.”
       Flores urges us to interpret the phrase “professional services” to mean
“services involving a job requiring a particularized degree of medical skill.” In
her view, because the maintenance of hospital equipment and premises requires no
“specialized education, training or skill” it cannot qualify as negligence “in the
rendering of professional services (§ 340.5).” PIH Health, drawing on Murillo,
counters that, under section 340.5, “the test is not whether the situation calls for a
high or a low level of skill, or whether a high or low level of skill was actually
employed, but rather the test is whether the negligent act occurred in the rendering
of services for which the health care provider is licensed.” (Murillo, supra, 99
Cal.App.3d at p. 57.) As amici curiae supporting the hospital point out, the
statutory and regulatory licensing requirements for hospitals include general
premises safety and maintenance requirements. (See, e.g., Cal. Code Regs., tit. 22,
§ 70837, subd. (a) [“The hospital shall be clean, sanitary and in good repair at all
times. Maintenance shall include provision and surveillance of services and
procedures for the safety and well-being of patients, personnel and visitors.”].)
According to PIH Health, any failure to use reasonable care in maintaining its
equipment or premises occurs in the rendering of services for which it is licensed,
and therefore sounds in professional, rather than ordinary, negligence.
       In our view, neither party accurately captures the meaning of section 340.5:
Flores’s proposed rule is too narrow, while PIH Health’s proposed rule is too
broad. Flores is, of course, correct that the term “professional services,” as it

                                           9
relates to members of a profession, ordinarily is used to refer to “ ‘services . . .
which can be judged against the skill, prudence, and diligence commonly
possessed’ ” by other members of the profession. (Lee v. Hanley (2015) 61
Cal.4th 1225, 1237 (Lee), quoting Quintilliani v. Mannerino (1998) 62
Cal.App.4th 54, 64; see Gopaul, supra, 38 Cal.App.3d at p. 1007 [the test for
determining the existence of “professional malpractice” is “whether the negligence
occurred within the scope of the ‘skill, prudence, and diligence commonly
exercised by practitioners of his profession’ ”].) Flores is also correct that in the
health care context, the relevant professional service is medical care: that is, the
medical diagnosis and treatment of patients. But this does not mean that section
340.5 applies only to those specific tasks that require advanced medical skills and
training. A medical professional or other hospital staff member may commit a
negligent act in rendering medical care, thereby causing a patient’s injury, even
where no particular medical skills were required to complete the task at hand. A
hospital’s negligent failure to prevent a patient from becoming separated from an
oxygen ventilator, for example, occurs in the “rendering of professional services”
(§ 340.5, subd. (2)), “regardless of whether separation was caused by the ill-
considered decision of a physician or the accidental bump of a janitor’s broom”
(Taylor v. United States (9th Cir. 1987) 821 F.2d 1428, 1432). If a doctor has
determined that a hospitalized patient’s medical needs require a special diet, and
the patient is injured because a hospital employee negligently gives the patient the
wrong food, the hospital has inflicted injury in the rendering of professional
services to the patient. And if hospital staff place a violently coughing patient on a
gurney for X-rays, and the patient falls to the ground after the staff negligently




                                           10
leave her unsecured while the film is developed, the hospital has caused injury in
the rendering of professional services to the patient, even though fastening straps
requires no special skill. (See Bellamy, supra, 50 Cal.App.4th 797.)3
       We thus agree with PIH Health (and by extension, with the Murillo court)
to this extent: Under section 340.5, “the test is not whether the situation calls for a
high or a low level of skill, or whether a high or low level of skill was actually
employed . . . .” (Murillo, supra, 99 Cal.App.3d at p. 57.) But we disagree with
the remainder of the hospital’s proposed rule. In our view, a hospital’s negligent
act or omission does not qualify as negligence “in the rendering of professional
services” (§ 340.5, subd. (2)) merely because it violates a state licensing
requirement to maintain the premises in “good repair” (Cal. Code Regs., tit. 22,
§ 70837, subd. (a)). Such a rule would collapse the first (“a negligent act or
omission . . . in the rendering of professional services”) and third (“within the
scope of services for which the [health care] provider is licensed”) parts of the
statutory definition, thereby essentially reading out of the statute the independent
requirement that the negligent act or omission must occur “in the rendering of
professional services.” (§ 340.5, subd. (2).) It would thus sweep in not only
negligence in performing the duties that hospitals owe to their patients in the
rendering of medical diagnosis and treatment, but negligence in performing the
duties that hospitals owe to all users — including personnel and visitors — simply
by virtue of operating a facility that is open to the public. (Cal. Code Regs.,
tit. 22, § 70837, subd. (a).) It would mean, for example, that section 340.5 would


3       To the extent Gopaul, supra, 38 Cal.App.3d 1002, reached a contrary
conclusion under the law as it existed before the 1970 enactment of section 340.5,
it sheds no light on the proper interpretation of the operative provisions of the
statute currently in force.



                                          11
apply to a visitor’s action for injuries resulting from a custodian’s negligence in
leaving a broom on a hallway floor, or a doctor’s action against the hospital for
failure to place a warning sign on a wet, recently mopped floor.
       The rule PIH Health urges would, in short, transform section 340.5’s
special rule for professional negligence — i.e., negligence in the rendering of
medical care to patients — into an all-purpose rule covering essentially every form
of ordinary negligence that happens to occur on hospital property. Had the
Legislature intended to craft such a rule, it certainly could have done so. But it
chose instead to write a narrower rule, both to cabin the operation of the delayed
discovery rule that had formerly applied in professional malpractice cases and to
address “skyrocketing malpractice premium costs . . . resulting in a potential
breakdown of the health delivery system.” (Stats. 1975, 2d Ex. Sess. 1975-1976,
ch. 2, § 12.5, p. 4007 [preamble to MICRA].) Neither purpose would be served by
extending the special limitations period of section 340.5 to cases involving
ordinary negligence that happen to occur on hospital property.4 The rule PIH
Health urges would, in short, extend section 340.5 well beyond its intended scope.
       The text and purposes underlying section 340.5 instead require us to draw a
distinction between the professional obligations of hospitals in the rendering of


4       Indeed, at the time MICRA was enacted, such an expansion could well
have been counterproductive. As noted above, the limitations periods established
in section 340.5 as amended by MICRA (one year when the injury was or should
have been immediately discovered; three years when discovery of the injury was
delayed; and in some circumstances subject to tolling) were in all circumstances
equal to or longer than the limitations period in actions for ordinary negligence
(one year in all cases). To the extent that MICRA reflected legislative concerns
about open-ended limitations periods and skyrocketing malpractice rates, those
concerns would have counseled against treating a garden-variety negligence claim
as a claim for professional negligence, since doing so could only work to lengthen
— not shorten — the applicable limitations period.



                                         12
medical care to their patients and the obligations hospitals have, simply by virtue
of operating facilities open to the public, to maintain their premises in a manner
that preserves the well-being and safety of all users. Our recent decision in Lee,
supra, 61 Cal.4th 1225, lends support to this conclusion. The question in that case
concerned section 340.5’s neighboring provision imposing a one-year statute of
limitations for “[a]n action against an attorney for a wrongful act or omission,
other than for actual fraud, arising in the performance of professional services.”
(Code Civ. Proc., § 340.6, subd. (a) (section 340.6(a)).) We acknowledged in that
case that the “statutory text does not by itself make clear whether the phrase
‘arising in the performance of professional services’ limits the scope of section
340.6(a) to legal malpractice claims or covers a broader range of wrongful acts or
omissions that might arise during the attorney-client relationship.” (Lee, supra, 61
Cal.4th at p. 1233.) We therefore proceeded to examine the Legislature’s purpose
in enacting section 340.6(a) in 1977: “to ‘reduce[] the cost of legal malpractice
insurance’ and ‘limit[] the open-endedness’ of the various limitations periods,” as
well as to avoid evasion of the statute through artful pleading. (Lee, supra, 61
Cal.4th at p. 1234.) In light of the concerns that motivated its enactment, we
concluded that section 340.6(a) is properly read to apply to claims that “depend on
proof that an attorney violated a professional obligation in the course of providing
professional services.” (Lee, supra, 61 Cal.4th at pp. 1236-1237.)
       In so holding, we rejected the argument that section 340.6(a) applies “to all
forms of attorney misconduct, except actual fraud, that occur during the attorney-
client relationship or entail the violation of a professional obligation.” (Lee,
supra, 61 Cal.4th at p. 1238.) Section 340.6(a), we explained, does not cover
“services unrelated to the practice of law, such as concert promotion,” or a
“garden-variety theft” that “occurs while the attorney and the victim are discussing
the victim’s legal affairs.” (Lee, supra, 61 Cal.4th at p. 1237.) Further, we

                                          13
explained, the statute does not “necessarily apply whenever a plaintiff’s
allegations, if true, would entail a violation of an attorney’s professional
obligations,” because the “obligations that an attorney has by virtue of being an
attorney are varied and often overlap with obligations that all persons subject to
California’s laws have.” (Id. at p. 1238 [offering as an example the professional
rules barring sexual battery in the context of the attorney-client relationship].) The
question, we said, is “whether the claim, in order to succeed, necessarily depends
on proof that an attorney violated a professional obligation as opposed to some
generally applicable nonprofessional obligation.” (Ibid.)
       Although Lee concerned a different statute of limitations, its analysis of the
similarly worded statute of limitations governing actions against attorneys is
instructive. Just as an attorney’s obligations “often overlap with obligations that
all persons subject to California’s laws have” (Lee, supra, 61 Cal.4th at p. 1238),
so do the obligations of hospitals. And just as an attorney’s breach of a generally
applicable obligation to avoid stealing from or physically harming his or her
clients does not fall within section 340.6(a), so too, we conclude, an injury
resulting from a hospital’s breach of a generally applicable obligation to maintain
its equipment and premises in a safe condition does not fall within section 340.5.
Rather, the special statute of limitations for professional negligence actions against
health care providers applies only to actions alleging injury suffered as a result of
negligence in rendering the professional services that hospitals and others provide
by virtue of being health care professionals: that is, the provision of medical care
to patients.
       Consistent with these considerations, we conclude that whether negligence
in maintaining hospital equipment or premises qualifies as professional negligence
depends on the nature of the relationship between the equipment or premises in
question and the provision of medical care to the plaintiff. A hospital’s negligent

                                          14
failure to maintain equipment that is necessary or otherwise integrally related to
the medical treatment and diagnosis of the patient implicates a duty that the
hospital owes to a patient by virtue of being a health care provider. Thus, if the
act or omission that led to the plaintiff’s injuries was negligence in the
maintenance of equipment that, under the prevailing standard of care, was
reasonably required to treat or accommodate a physical or mental condition of the
patient, the plaintiff’s claim is one of professional negligence under section 340.5.
But section 340.5 does not extend to negligence in the maintenance of equipment
and premises that are merely convenient for, or incidental to, the provision of
medical care to a patient. Arguably every part of a hospital’s plant would satisfy
such a standard, since the medical care of patients is, after all, the central purpose
for which any hospital is built. (See Murillo, supra, 99 Cal.App.3d at p. 57.)
Even those parts of a hospital dedicated primarily to patient care typically contain
numerous items of furniture and equipment — tables, televisions, toilets, and so
on — that are provided primarily for the comfort and convenience of patients and
visitors, but generally play no part in the patient’s medical diagnosis or treatment.
Although a defect in such equipment may injure patients as well as visitors or
staff, a hospital’s general duty to keep such items in good repair generally overlaps
with the “obligations that all persons subject to California’s laws have” (Lee,
supra, 61 Cal.4th at p. 1238), and thus will not give rise to a claim for professional
negligence. If, for example, a chair in a waiting room collapses, injuring the
person sitting in it, the hospital’s duty with respect to that chair is no different
from that of any other home or business with chairs in which visitors may sit.
Section 340.5’s special statute of limitations does not apply to a suit arising out of
such an injury.




                                           15
                                          IV.
       In this case, Flores’s complaint alleges that she was injured when the latch
on the rail on her hospital bed malfunctioned. Flores further alleges that PIH
Health negligently failed to discover or repair the malfunctioning latch and
negligently failed to warn her that it was not working properly. Although Flores’s
complaint does not describe precisely the events that led to the decision to raise
her bedrail, we may consider factual concessions made in her briefs or at oral
argument. (See Hernandez v. City of Pomona (2009) 46 Cal.4th 501, 506, fn. 1.)
As noted, in her brief and argument opposing PIH Health’s demurrer, Flores
explained that a doctor had made a “medical decision” to order that the rails on her
bed be raised, that this order followed from a “medical assessment” of her
condition, and she was thereafter injured when, “while grasping [the] rail and
attempting to exit the bed, the siderail collapsed causing Plaintiff to fall to the
floor and injure herself.”
       Flores thus alleges, in essence, that PIH Health failed to properly
implement the doctor’s order, which was based on a medical assessment of her
condition, that the rails on her bed be raised. Flores’s injuries therefore resulted
from PIH Health’s alleged negligence in the use or maintenance of equipment
integrally related to her medical diagnosis and treatment. When a doctor or other
health care professional makes a judgment to order that a hospital bed’s rails be
raised in order to accommodate a patient’s physical condition and the patient is
injured as a result of the negligent use or maintenance of the rails, the negligence
occurs “in the rendering of professional services” and therefore is professional
negligence for purposes of section 340.5. As a result, the trial court correctly
determined that section 340.5 was the applicable statute of limitations, and the
Court of Appeal erred in holding to the contrary.


                                           16
                                DISPOSITION
     The judgment of the Court of Appeal is reversed.


                                              KRUGER, J.


WE CONCUR:

CANTIL-SAKAUYE, C. J.
WERDEGAR, J.
CHIN, J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.




                                     17
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Flores v. Presbyterian Intercommunity Hospital
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 213 Cal.App.4th 1386
Rehearing Granted

__________________________________________________________________________________

Opinion No. S209836
Date Filed: May 5, 2016
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: Yvonne T. Sanchez

__________________________________________________________________________________

Counsel:

Edward W. Lloyd & Associates and Edward W. Lloyd for Plaintiff and Appellant.

Steven B. Stevens; Agnew & Brusavich and Tobin D. Ellis for Consumer Attorneys of California as
Amicus Curiae on behalf of Plaintiff and Appellant.

Fonda & Fraser, Fonda, Hester & Associates, Fonda & Associates, Peter M. Fonda, Kristen J. Heim and
Rachael C. Kogen for Defendant and Respondent.

Dummit Buchholz & Trapp, Craig S. Dummit and Darren W. Dummit for Stanford Hospital and Clinics,
Doctors Medical Center of Modesto, Doctors Hospital of Manteca, Community Hospital of Los Gatos,
Doctors Hospital of Lakewood, Los Alamitos Hospital and Medical Center, Garfield Medical Center,
Monterey Park Community Hospital, Valley Presbyterian Hospital, Integrated Healthcare Holdings, Prime
Healthcare Management, Inc., Memorial Health Services, Universal Health Services, Inc., Sharp
Healthcare and North American Health Care as Amici Curiae on behalf of Defendant and Respondent.

Cole Pedroza, Curtis A. Cole, Kenneth R. Pedroza and Matthew S. Levinson for California Medical
Association, California Dental Association and California Hospital Association as Amici Curiae on behalf
of Defendant and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Edward W. Lloyd
Edward W. Lloyd & Associates
2900 Adams Street, #C130
Riverside, CA 92504
(951) 656-1203

Peter M. Fonda
Fonda & Associates
11900 Olympic Boulevard, Suite 810
Los Angeles, CA 90064-1046
(310) 553-3320

Kenneth R. Pedroza
Cole Pedroza
2670 Mission Street, Suite 200
San Marino, CA 91108
(626) 431-2787